Citation Nr: 1429826	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  12-07 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased evaluation in excess of 10 percent for bilateral plantar fasciitis.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1987 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted an increased evaluation of 10 percent for service-connected bilateral plantar fasciitis.  The Veteran appeals for a higher rating.  

In October 2013, the Board remanded the issue on appeal for additional development.  As the actions specified on remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that this appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

During the Veteran's May 2014 VA examination, the issue of entitlement to service connection for pes planus appears to have been raised.  The examiner noted that the Veteran believed he was already service-connected for it.  As the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it.  It is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral plantar fasciitis is manifested by pain on weight-bearing, disturbance of locomotion, and tenderness of the plantar fascia, despite the use of orthotics and other treatment, and most nearly approximates a moderate level of disability.


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 10 percent for bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5020, 5276 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For increased disability rating claims, the Veterans Claims Assistance Act of 2000 (VCAA) only requires general notice that is not tailored to the specific disability that informs the claimant that the evidence necessary to substantiate a claim includes: (1) evidence showing a worsening or increase in severity; (2) evidence showing the effect of any worsening on employment; and (3) general notice of how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009).

The notice requirement was satisfied in a May 2010 letter that informed him of the evidence required to substantiate an increased evaluation claim, how VA determines disability ratings and effective dates, and what evidence VA is responsible for obtaining.  

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent VA examinations in September 2010, May 2012, and May 2014.  The Board finds that the VA examinations are adequate, because the examinations included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board also observes that the Veteran has not contended, and the evidence does not suggest, that his bilateral plantar fasciitis has worsened since the May 2014 examination.  For these reasons, further examination is not necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.  

II.  Higher Evaluation 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The United States Court of Appeals for Veterans Claims (Court) has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson  v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).

The Veteran was granted service connection for bilateral plantar fasciitis in a December 2007 rating decision and assigned a noncompensable evaluation effective November 1, 2007.  In a November 2010 rating decision, the Veteran's evaluation for bilateral plantar fasciitis was increased to 10 percent effective May 3, 2010, the date of the Veteran's claim.  The Veteran now appeals for a higher rating.  

The Veteran's bilateral plantar fasciitis disability is rated under Diagnostic Code (DC) 5020.  See 38 C.F.R. § 4.71a (2013).  The Board notes that the rating schedule cannot account for every disease; therefore, it is permissible to rate unlisted conditions by analogy.  See 38 C.F.R. § 4.20 (2013).  Here, the Veteran's bilateral plantar fasciitis, which is an unlisted musculoskeletal condition, is rated as synovitis.  38 C.F.R. § 4.71a, DC 5020. 

Certain conditions, including synovitis, are to be rated on limitation of motion of affected parts as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a, DC 5013-24.

DC 5003, in turn, evaluates disabilities based on the degree of limitation of motion under the appropriate DC for the specific joint or joints involved.  When limitation of motion is noncompensable under the appropriate DC, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, DC 5003. 

The Board has also considered other potential diagnostic codes under which the Veteran's disability may be rated, including those pertaining to disabilities of the foot.  The Board finds that DC 5020 does not reflect the totality of the Veteran's symptoms, which appear more closely analogous to the criteria set forth in DC 5276 pertaining to acquired flat foot (or pes planus); thus, the Board finds that the Veteran's bilateral plantar fasciitis is more appropriately rated by analogy under DC 5276, as the rating criteria more closely align with the affected body parts and his demonstrated symptomatology.  See 38 C.F.R. § 4.20. 

The Board also notes that DCs 5277-5283 regarding other disabilities of the foot are inapplicable here as VA examination results reviewed herein do not show that the Veteran has any of the listed conditions or they do not provide an avenue for a higher disability rating.  See 38 C.F.R. § 4.71a, DCs 5277-5283.  Finally, the Board has considered whether it would be appropriate to assign a higher rating under DC 5284, a general rating criteria for "other foot injuries".  See 38 C.F.R. § 4.71a, DC 5284.  The Board finds, however, that while DC 5284 may be an appropriate code to consider, the Veteran's bilateral foot disorder does not rise to the level of moderately severe in degree as demonstrated below such that a 20 percent rating would be in order.  Therefore, the Board finds that the current 10 percent rating for bilateral plantar fasciitis is most accurately assigned under the specific provisions of DC 5276, rather than the more general Diagnostic Code 5284. 

Under DC 5276, a noncompensable rating is assigned where bilateral flatfoot is mild, with symptoms relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a, DC 5276.  A 10 percent rating is assigned for moderate bilateral flatfoot, with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, or pain on manipulation and use of the feet, either bilateral or unilateral.  Id.  A 30 percent rating is assigned for severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  Id.  Finally, a 50 percent rating is assigned for bilateral pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Id.

During the appeal period, the Veteran underwent several VA examinations which addressed his bilateral plantar fasciitis.  

At his September 2010 VA examination, the Veteran reported pain and fatigability located at the plantar fascia with flare-ups two times a month lasting for one to two days.  The flare-ups limited his ability to stand for more than 15-30 minutes and to walk more than 100 yards.  He wore two sets of orthotic inserts.  Objective evaluation revealed no evidence of painful motion, swelling, instability, weakness, or abnormal weight-bearing bilaterally.  There was objective evidence of tenderness in the plantar fascia bilaterally.  The was also a guarded, antalgic gait.  The VA examiner diagnosed the Veteran with bilateral plantar fasciitis and found that the Veteran's disability caused decreased mobility and pain resulting in mild effects on traveling and driving, moderate effects on chores, shopping, exercise, and recreation, and severe effects on sports.  The VA examiner noted the Veteran's usual occupation in security for the Department of Defense, where he worked full-time for the past two to five years and lost one week in the previous 12-month period for appointments.  No other occupational effects were noted.  

At his May 2012 VA examination, the Veteran reported having pain with his initial steps in the morning that lasted for 10 to 15 minutes and improved with use.  The VA examiner found tenderness in the anteromedial heel area bilaterally, which was consistent with his bilateral plantar fasciitis diagnosis.  There was no impact found on his ability to work.  

At his most recent VA examination in May 2014, the Veteran continued to report having pain in his feet bilaterally located in the heel, plantar fascia, and arches.  The pain occurred primarily in the morning upon weight-bearing to stand or walk.  He said the pain would subside after continued movement and stretching; but the pain would return upon prolonged sitting for two or more hours.  He also complained of pain with running, which was required for work annually.  The Veteran used semi-rigid orthotics in his work boots, stretching, and occasionally took Aleve to treat his condition.  Upon objective evaluation, the VA examiner found pain on use of feet bilaterally, but no pain accentuated on manipulation, no pain on manipulation, and no swelling on use.  There was no objective evidence of marked deformity, marked pronation, or inward bowing of the Achilles tendon.  The Veteran had decreased longitudinal arch height bilaterally on weight-bearing and moderate tenderness of the plantar fascia.  The VA examiner found that the bilateral plantar fasciitis did not chronically compromise weight-bearing.  The condition did require orthotic treatment.  The Veteran experienced functional loss and occupational effects due to his condition resulting in bilateral pain on weight-bearing and disturbance of locomotion for 15 to 30 minutes following sleep or prolonged sitting.  There were no symptoms with normal walking or standing throughout the day.  There was no objective evidence of loss of range of motion, pain, weakness, fatigability, or incoordination of the Veteran's feet during flare-ups or during repeated use over a period of time.  Without objective evidence, the VA examiner could not opine as to whether the Veteran experienced additional limitations due to flare-ups or repeated use.  The VA examiner found that the Veteran's symptoms of plantar fasciitis were alleviated by repetitive use due to the nature of the condition.  

The Veteran is competent to report his symptoms, including pain, as he experiences them through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Upon review of all lay and medical evidence, the Board finds that the Veteran's bilateral plantar fasciitis has been moderately disabling throughout the appeal.  Specifically, the Veteran has had pain on use and tenderness of the plantar fascia bilaterally, despite the use of orthotics and other treatment, which warrants a 10 percent rating under DC 5276.  

The Veteran is not entitled to a rating in excess of 10 percent under DC 5276, because the weight of the evidence does not demonstrate severe or pronounced disability of either foot.  There is no evidence of (or equivalent to) marked deformity such as pronation or abduction, swelling on use, characteristic callosities, marked pronation, marked inward displacement, or severe spasm of the tendo achillis on manipulation.  Furthermore, the May 2014 VA examination noted only brief functional loss and impact to the Veteran's ability to work for 15 to 30 minutes following prolonged sitting and then found repetitive use and stretching would actually alleviate the symptoms.  Although the Veteran had used semi-rigid orthotics, there is no evidence in the record that they were used to alleviate symptoms of the severity contemplated by the ratings for severe disability under DC 5276.  Therefore, the Board finds that the Veteran's bilateral plantar fasciitis most nearly approximates a 10 percent disability evaluation.

The Board also considered, in compliance with Deluca, the extent to which the Veteran has any functional loss due to pain, weakness, fatigability, or incoordination on movement of a joint.  See Deluca v. Brown, 8 Vet. App. 202 (1995).  The Board notes that the Veteran has reported pain in the morning and after prolonged sitting and running.  Although the May 2014 VA examiner could not opine as to whether the Veteran experienced any functional limitations due to flare-ups, the examiner found, consistent with the Veteran's reports, no pain with normal walking or standing.  The Board finds that the 10 percent rating criteria already takes into consideration the Veteran's complaints of bilateral foot pain and the resulting functional impairment.  According, the Board finds that a higher rating is not warranted.  

The Board finds that the evidence of record does not support the assignment of a staged disability rating.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  After a careful review of the record, the Board can find no credible evidence to support a finding that the Veteran's bilateral plantar fasciitis was more or less severe during the appeal period than is otherwise discussed above. 

Finally, the Board has considered whether the Veteran's bilateral plantar fasciitis presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the Board finds that an extraschedular referral is not warranted.  The Veteran's service-connected bilateral plantar fasciitis is manifested by symptoms of pain on weight-bearing, disturbance of locomotion, and tenderness following sleep or prolonged sitting.  These signs and symptoms, and their resulting impairment are contemplated by the rating schedule, which provides disability ratings on the basis of musculoskeletal deformity under Diagnostic Code 5276.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria adequately describe the Veteran's disability picture, which results in pain and tenderness with prolonged sitting.  There is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

Based on all of the competent evidence of record and resolving all reasonable doubt in favor of the Veteran, the Veteran is entitled to no higher than a 10 percent rating for his bilateral plantar fasciitis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








							(Continued on the next page)

ORDER

Entitlement to an increased evaluation in excess of 10 percent for bilateral plantar fasciitis is denied. 




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


